DETAILED ACTION
Status of Claims
The present application, filed on or after 3/16/2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the Remarks and Amendments filed 8/1/2022.
Claims 8-10, 18-20, 22, and 28-50 remain canceled by preliminary amendment.
Claims 1, 3, 4, 5, 6, 7, 11, 13, 14, 21, 23, 24 have been amended
Claims 1-7, 11-17, 21, and 23-27 have been examined and are pending.
 (AIA ) Examiner Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:  
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7, 11-17, 21, and 23-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (i.e. a judicial exception) without significantly more. 
Per step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed towards a process, machine, or manufacture.
Per step 2A Prong One, the claims recite specific limitations which fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG, as follows:
Per Independent claims 1, 11, and 21, exemplified in the limitations of claim 21: 
“determine target principles of a product, respective target principles including a lever and sub-lever of the respective principles, the lever and the sub-lever indicative of adjustable parameters corresponding to the product;
compare in-market data of the product to the respective target principles of the product to generate scores for the respective principles; 
transform the scores for the respective target principles with status indicators;
determine an aggregate score of the product based on the comparison; 
reduce discretionary input of an analyst by generating an output, the output including specified market strategy adjustment values having the aggregate score of the product and a recommended adjustment to the lever and a corresponding [value] for the sub-lever
As noted supra, these limitations fall within at least one of the groupings of abstract ideas enumerated in the 2019 PEG. Specifically, these limitations fall within the group Certain Methods Of Organizing Human Activity (e.g. fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). 
That is, these steps, as drafted, are simply very high-level general steps which a human performing the role of a marketing manager may take to identify or determine key performance indicators (i.e. applicant’s “lever and sub-lever indicative of adjustable parameters corresponding to the product”) and subsequently recommend adjustments to such (i.e. applicant’s recommended adjustment to the lever and a corresponding [value] for the sub-lever) to a subordinate, e.g. to a market analyst, such that a marketing strategy (i.e. applicant’s “target principle”) such as optimization of gross margin, etc… may be implemented. 
Additionally, the mere nominal recitation of generic computer hardware (e.g. an apparatus or, at least one storage device; or circuitry, etc…) which may be necessary to perform these steps does not take the claim limitation out of the enumerated grouping. Thus, the claims recite an abstract idea.
Per step 2A Prong 2, the Examiner finds that the judicial exception is not integrated into a practical application. The claims do not purport to advance or make an improvement to technology. There is not technical problem here and no technical solution being claimed to address a technical problem. Instead, at this very high-level of generality, these steps are business decisions. Although there are additional elements, other than those noted supra, recited in the claims, none of these additional element(s) or a combination of elements as recited in the claims apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. As drafted, the claims as a whole merely describe how to generally “apply” the aforementioned concepts using generic computer components, “link” them to a field of use (i.e. in this case marketing and marketing strategies), or serve as insignificant extra-solution activity. The claimed generic computer components (circuitry, etc…) are recited at very high-levels of generality and are merely invoked as tools to implement the idea but are not technical in nature. Simply implementing the abstract idea on or with generic computer components is not a practical application of the abstract idea. 
These additional limitations are as follows: “An apparatus to control market strategy adjustments, the apparatus comprising: at least one storage device; and a processor circuitry to: …, the aggregate score based on a first aggregation level and a second aggregation level, the first aggregation level including status indicators corresponding to the product performance at a first and second account, and the second aggregation level including an overall score for the first and second account;”
However, these elements do not present a technical solution to a technical problem. The description that the “aggregate score” as being “based on… status indicators corresponding to the product performance at a first and second account, and … an overall score for the first and second account…” is not technical but a business decision. Furthermore, the description of these variables is not significantly more than the abstract idea. These additional elements simply fail to recite a specific manner of performing any of the steps core to the already identified abstract idea. For example, this description does nothing to further illuminate either how the “Aggregate score” itself is actually formulated from these described variables nor does it illuminate how a recommendation is altered given a change in aggregate score, etc… Instead, these additional features merely serve to generally “link” the abstract idea to a field of use (e.g. market performance of a product at various sales accounts) when recited at this high-level of generatlity. This features does not integrate the abstract idea into a practical application thereof.
There are no additional element(s) or a combination of elements in the independent claims that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception. Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application thereof. The claim is directed to an abstract idea.
Further to Step 2A Prong 2, the dependent claims do recite a combination of additional elements. However, these claims as a whole, considered either independently or in combination with the parent claims, do not integrate the identified method of organizing human activity into a practical application thereof. 
For example, dependent claims 2 and 12 recite the following: “wherein the output is at least one of an alert, a report card, or a dashboard.” However, applicant’s invention is not a new or novel technique for providing an “alert”, a “report card”, or a “dashboard” and as such are found to merely be extra-solution activity which fails to integrate the abstract idea into a practical application thereof.
 As another example, dependent claims 4, 14, 24 recite the following: “wherein the at least one lever corresponds to a promotion parameter, and the target principle generator is to determine the target principles of the product based on a depth of discount, a promotion frequency, a timing of an event, a promoted price threshold, and an offer communication.” However, these limitations are merely descriptions of data and variables upon which the abstract idea may operate but without placing any practical or functional limitation on the already identified abstract idea; i.e. although applicant has provided a description of various “levers”, e.g. KPIs (key performance indicators) which are apparently important to consider when attempting to determine a “target principle” (e.g. per Spec [0039]: “….the target principles are conditions deemed “optimal”…”), the applicant fails to recite any specific limitation beyond the idea that a target principle (i.e. some undisclosed optimal condition) is a function of such “levers” (e.g. KPIs). At this high-level of generality, these descriptions of data provide context for the abstract idea and may be considered part of the abstract idea itself but are not significantly more than the abstract idea itself. 
Therefore, the Examiner does not find that these limitations integrate the abstract idea into a practical application. Instead, these limitations, as a whole and in combination with the already recited claim elements of the parent claims, fail to integrate the method of organizing human activity into a practical application. A similar finding is found for the remaining dependent claims.
Per Step 2B, the Examiner does not find that the claims provide an inventive concept, i.e., the claims do not recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception recited in the claim. As discussed with respect to Step 2A Prong Two, the additional elements in the independent claims were considered as merely serving to “link” the idea to a field of use, or “apply” the idea via generic computing components, or insignificant extra-solution activity. For the same reason these elements are not sufficient to provide an inventive concept; i.e. the same analysis applies here in 2B. Mere instructions to apply an exception using a generic computer component and conventional data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. So, upon revaluating here in step 2B, these elements are determined to amount to no more than mere instructions to apply the exception using generic computer components (i.e. an apparatus, or processor or circuitry, etc…) and/or gather and transmit data which is well-understood, routine, conventional activity in the field; i.e. note the Symantec, TLI, and OIP Techs Court decisions cited in MPEP 2106.05(d)(ll) indicate that mere receipt or transmission of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, alone and in combination, these elements do not integrate the abstract idea into a practical application, as found supra, nor provide an inventive concept, and thus the claims are not patent eligible.
Please see the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019 (found at http://www.uspto.gov/patent/laws-and-regulations/examination-policy/examination-guidance-and-training-materials).

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-7, 11-12, 14-17, 21, and 24-27 are rejected under 35 U.S.C. 103 as obvious over Saarenvirta et al. (U.S. 2021/0279753 A1; hereinafter, "Saarenvirta") in view of Savir (U.S. 2021/0326795 A1; hereinafter, "Savir").

Claims 1, 11, 21: (currently amended)
Pertaining to claims 1, 11, 21 as exemplified in the limitations of claim 21, Saarenvirta teaches the following:
An apparatus to control market strategy adjustments, the apparatus comprising: 
	At least one storage device; and a processor circuitry (Saarenvirta, see at least Fig. 2B, and [0123]-[0128], e.g. “memory unit 278” and “processor unit 276”) circuitry to: 
determine target principles1 of a product, respective target principles including a lever and a sub-lever, the lever and the sub-lever of the respective principles indicative of adjustable parameters corresponding to the product (Saarenvirta, see at least [0296]-[0332] teaching e.g. “…generating a retailer state model may involve solving Equation (1). Equation (1) comprises a mathematical function that is executed by the retail pricing model 418 of the intelligent agent 400 (see FIG. 4), the mathematical function may be executed to model a retail environment and simulate retail metrics, for instance, margins and/or transactions as a function of year-over-year promotional difference, etc…  Equation (1) takes the following form:

    PNG
    media_image1.png
    138
    712
    media_image1.png
    Greyscale

Where b(x) = actionable features [levers and sub-levers], which in linear form is:

    PNG
    media_image2.png
    117
    917
    media_image2.png
    Greyscale

…At 510, a control policy (e.g. for the price planning model) may be selected to identify [determine] preferred [optimal] pricing decision options [target principles] for the retailer. This may involve defining or using a selected policy derived from the retailer state model in order to simulate pricing decisions and generate a retail pricing plan that may comprise a sequence (e.g. long term) of item [product] level prices [e.g. levers] which can increase long term reward or return for the retailer.
 

    PNG
    media_image3.png
    110
    511
    media_image3.png
    Greyscale

Applicant’s “target principle”, in view of his own Specification at [039] as noted in footnote, reads on Saarenvirta’s “preferred [optimal] pricing decision options [target principles]”, such as “alternative price points” which are based on adjustable parameters of Eq (1) as noted per at least [0300]-[0322], e.g. Where b(x) = actionable features [levers and sub-levers]; i.e. a goal of ‘optimization’ of e.g. gross margin [a target principle] is disclosed as being based on various adjustable features, variables, and coefficients [all of which are levers and sub-levers], such as “price point” of a product, “affinities” between products, time of promotion of a product, etc…); 
compare in-market data2 of the product to the respective target principles of the product to generate scores for the respective target principles (Saarenvirta, see at least Figs. 31-33 and [00326]-[0339], teaching “Actual gross Margin” [in-market data of a principle of the product] is compared with “Predicted Gross Margin” [target principle of the product] for various historical periods; For example, the pricing decisions may have a target gross margin; i.e. the predicted optimized gross margin [target principle] predicted by Saarenvirta’s model which may be compared to an actual gross margin [in-market data of the product]; where Saarenvirta, per [0327] in view of [0345] teaches that this comparison is used to generate an “index score”; i.e. the comparison is used to adjust the features of the model to minimize the difference between actual and predicted data and determine the “selected control policy which may be used to choose the control input vector Pp the price point of the promoted and/or non-promoted products in a given period for each item level in the product hierarchy…” and per [0345] “…the retail pricing plan may further comprise one or more alternative Pp price points previously evaluated and stored in short term agent memory. The alternative price points may be ranked by a relative index score, indicating the desirability in their selection for accomplishing the goals of the retail pricing plan…”; applicant’s “score” reads on Saarenvirta’s “index score”. 

    PNG
    media_image4.png
    478
    1230
    media_image4.png
    Greyscale
); 
[…]
reduce discretionary input of an analyst, by generating an output, the output including […] a recommended adjustment to the lever and a corresponding value for the sub-lever (Saarenvirta, see at least Figs. 10a - 11 and 20, in view of [0099]-[0101]and [0461]-[0469], e.g.: “the retail operations interface 140 may be a software application that a user may use to implement the recommendations of the electronic retail price plan 112. In another embodiment, the retail operations interface 140 may have an Application Programming Interface (API) that the retail merchandise planning system 110 may use to directly apply the recommended actions in the electronic retail price plan 112.”; where recommendations include “price points”, e.g. changes to a price [a lever] for a “category” [sub-lever] of product, a “sub-category” [sub-lever], a particular “brand and/or item” [sub-lever], and even a “UPC/PLU” [sub-lever], etc… ; note again per at least Figs. 10a - 11 and [0461]-[0469], Saarenvirta teaches e.g. : “…FIG. 10A, which shows a user interface diagram 1000 of a web portal for accessing an output retail price plan according to one or more embodiments. The web portal 1000 may be configured to provide web based, i.e. browser, access to the output retail plan generated for a retailer as described above. In one or more embodiments, the web portal 1000 may be configured to generate and display a weekly promotions and recommendations web page based on the output retail plan for a retailer…”).  
Although Saarenvirta teaches the above limitations and teaches, e.g. per at least [0345]-[0351]: “…The alternative price points may be ranked [scored] by a relative index score, indicating the desirability in their selection for accomplishing the goals of the retail pricing plan [e.g. margin]… The relative index can be used to compare the difference in expected sales performance of two ranked pricing decisions…”, Saarenvirta may not explicitly teach the nuances regarding scoring as recited below. However, regarding these features as recited below, Saarenvirta in view of Savir teach the following:
Transform the scores for the respective target principles with status indicators (Savir, see at least Fig. 10 and [0066] teaching e.g.: “The account score 1020, the order score 1030 and the product score 1040 indicates how "good" [a status indicator] a particular order is with respect to its account, order and products, respectively”);
determine an aggregate score of the product based on the comparison of the respective target principles, the aggregate score based on a first aggregation level and a second aggregation level, the first aggregation level including status indicators corresponding to the product performance at a first and second account, and the second aggregation level including an overall score for the first and second account; (Savir, see at least Fig. 10 “dashboard” and [0066]-[0073] teaching e.g.: “The account score 1020, the order score 1030 and the product score 1040 indicates how "good" [a status indicator] a particular order is with respect to its account, order and products, respectively …As shown in FIG. 10, the exemplary product score 1040 also comprises relative and actual values on an overall level (e.g., for all products in the order) and on a per-product basis, for a margin percentage, floor and a list total revenue per unit (LTRU).” 

    PNG
    media_image5.png
    757
    1236
    media_image5.png
    Greyscale
); 
and 
[… the output] including specified market strategy adjustment values having the aggregate score of the product (Savir, again, see at least Figs. 4 and Fig. 10 which is a “dashboard” [output] and [0066]-[0073], teaching: “…Among other benefits, the disclosed order quality score prediction techniques provided automated approvals and denials for orders, and can prioritize [a recommendation] additional orders that are not automatically disposed of for further review. In this manner, the volume of orders that need to be reviewed manually is reduced [to reduce discretionary input of an analysts] and reviewers can focus their attention on the highest priority [market strategy adjustment] orders…”).  
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Savir (directed towards aggregating scores of products as relates to sales accounts based on a comparison of sales metrics such as margin% and subsequently displaying such, as well as displaying a priority of orders which may require review, via a dashboard which reduces necessary input of a sales analyst) which are applicable to a known base device/method of Saarenvirta (already directed towards system/methods of retail price optimization and who also generates scores of pricing plans based on comparison of actual sales metrics to predicted/targeted sales metrics regrading retailer goals) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Savir to the device/method of Saarenvirta because Saarenvirta and Savir are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 2, 12: (Original)
Saarenvirta/Savir teach the limitations upon which these claims depend. Furthermore, both Saarenvirta and Savir each teach the following:
…wherein the output is at least one of an alert, a report card, or a dashboard. (Saarenvirta, see at least [0134] e.g. “…viewing sales performance reports, etc.” and Savir, see at least Fig. 10 which is a “dashboard”).  

Claims 4, 14, 24: (currently amended)
Saarenvirta/Savir teach the limitations upon which these claims depend. Furthermore, teaches the following:
…wherein the at least one lever corresponds to a promotion parameter (Saarenvirta, see at least [0296]-[0332] e.g.: xj = the number of products being promoted in the week in question where the product can be represented by any level in the product hierarchy whose elements are identified by index j, etc…),
and processor circuitry is to determine the target principles of the product based on a depth of discount, a promotion frequency, a timing of an event, a promoted price threshold, and an offer communication (Saarenvirta, again see at least [0141]-[0225] in conjunction with at least [0296]-[0332] e.g. sale amount, promotion identifier, prior period of interest for promoted products, week in question, etc…).  

Claims 5, 15, 25: (5 is amended/ 15 and 25 Original)
Saarenvirta/Savir teach the limitations upon which these claims depend. Furthermore, Saarenvirta in view of Savir teach the following:
…wherein the at least one lever corresponds to an assortment parameter, the product is a first product, and the processor circuitry is to determine to remove the first product or add a second product (Savir, see at least Fig. 3 and associated dislcousre, e.g. “order_status: … (approved/denied)”. Where, per at least [0005] e.g.: system may automatically assign a denied status [determine to remove the first product] in response to the predicted quality score being below a corresponding denial threshold [lever corresponds to an assortment parameter].)  
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Savir which are applicable to a known base device/method of Saarenvirta (already directed towards system/methods of retail price optimization) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Savir to the device/method of Saarenvirta because Saarenvirta and Savir are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 6, 16, 26: (6 is amended / 16 and 26 original)
Saarenvirta/Savir teach the limitations upon which these claims depend. Furthermore, Saarenvirta in view of Savir teach the following:
…wherein the at least one lever corresponds to a new products parameter, and the processor circuitry is to determine a hurdle rate for the product (Savir, see at least Fig. 10, and [0053]-[0054] e.g. characteristics of a new order [lever corresponds to new products parameter], where there is a List Price Margin [hurdle rate] for New Line of Business).  
Therefore, the Examiner understands that the limitations in question are merely applying known techniques of Savir which are applicable to a known base device/method of Saarenvirta (already directed towards system/methods of retail price optimization) to yield predictable results. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the techniques of Savir to the device/method of Saarenvirta because Saarenvirta and Savir are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Claims 7, 17, 27: (7 is amended / 17 and 27 original)
Saarenvirta/Savir teach the limitations upon which these claims depend. Furthermore, Saarenvirta in view of Savir teach the following:
…wherein the at least one lever corresponds to an execution parameter, and the processor circuitry is to determine an incremental value of the product based on a location of the product in a store (Saarenvirta, in addition to the citations noted above, see at least [0278], teaching e.g.: “…Promoted items 2206 and 2208 in the sales diagram 2200 may have incremental sales [incremental value] and associated sales above their normal non-promoted sales amount. Other products in the same sub-level of the product hierarchy, for example, the Department Level [location of product in a store] for Outerwear 2112 in FIG. 21 may be cannibalized (i.e. have a negative incremental sales result compared to their normal sales), or can be supported (i.e. have positive incremental sales compared to their normal sales), even though those item were not promoted…”).  

Claims 3, 13, 23 are rejected under 35 U.S.C. 103 as obvious over Saarenvirta in view of Savir further in view of Hunt et al. (U.S. 2008/0270363 A1; hereinafter, "Hunt").

Claims 3, 13, 23: (currently amended)
Saarenvirta/Savir teach the limitations upon which these claims depend. Furthermore, teaches the following:
…wherein the at least one lever corresponds to a pricing parameter (Saarenvirta, see at least [0296]-[0332], e.g. price zone, average price, average margin, etc…), 
Although Saarenvirta teaches the above features and teaches, e.g. per at least [0092] “Price cross-elasticity is the impact of a price change on product A to the quantity of product B sold…” and teaches e.g. per Fig. 36 a price cross-elasticity function, with multiple controllable variables [levers] e.g. price, promo type, quantity for promotion, time, etc… and he teaches, e.g. per [0141]-[0225] in conjunction with at least [0296]-[0347], his automated approval engine may be configured to execute pricing decisions [determined target principles] at the retailer based on thresholding [price threshold] and the pricing solutions/decisions are based on analysis of historical sales data including “Unit Price (or price per weight)”, as well as “Product Attributes”, including [0178] i) Brand, [0179] ii) Packaging, [0180] iii) Size…, etc…; which implies the differences between these values, and combinations thereof, is a consideration as part of Saarenvirta’s “pricing solution” decision, where such comparison across varying combinations of unit price of a particular brand and particular packaging and/or size, and across products, is analogous to applicant’s “internal price gap” and “external price gap”, Saarenvirta may not explicitly teach comparison of his product brand price per package type across brand and/or packaging (i.e. internal and external price gap), however, Saarenvirta in view of Hunt teaches the following:
and the processor circuitry is to determine the target principles of the product based on an internal price gap3, an external price gap, and an everyday price threshold (Hunt, see at least [0470] teaching e.g.: “…analyze customer buying patterns linked to price gaps or price changes…” And [0507] e.g.: “…price comparer addressing how an item's price compares to key competitors, price cliff analysis addressing what absolute price points drive substantial volume increases or decreases for an item, price gap analysis addressing how an item relative price influences volume, or some other type of pricing analysis…” and [1212] e.g.: “…Further, a price gap may be determined and analyzed against competitors and private labels. A clear price segment may also be determined to compare its performance against other price segments. Also, pricing analysis may be performed to compare high price to low price gaps and base to promoted price gap. In embodiments, the competitive activity analysis may be performed to determine competitive brands that are gaining share and distribution in the market. Further, the competitive activity analysis may be performed to determine information such as new items that may be responsible for the growth of the brands, competitors that are gaining items per store, change in pricing by the competitors, change in merchandising, growth in competitive activity based on category and share, and other such type of information….”).  
Therefore, the Examiner finds that Internal and External price gap consideration as part of marketing analysis is a known technique of Hunt which is applicable to a known system/method of Saarenvirta (already directed towards determining “pricing solution” decisions [target principles] based on all of the sales data necessary to compute such price gaps) and therefore it would have been obvious to one of ordinary skill in the art at the time of the invention before the effective filing date of the claimed invention to apply the techniques of Hunt to the device/method of Saarenvirta because SAARENVIRTA and HUNT are analogous art in the same field of endeavor (at least G06Q30/02) and because according to MPEP 2143(I) (C) and/or (D), the use of known technique to improve a known device, methods, or products in the same way (or which is ready for improvement) is obvious.

Response to Arguments
Applicant amended claims 1, 3, 4, 5, 6, 7, 11, 13, 14, 21, 23, 24 on 8/1/2022. Applicant's arguments (hereinafter “Remarks”) also filed 8/1/2022, have been fully considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendments. Note the new 101  and 103 rejections with updated citations to Saarenvirta in view of Savir.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Spar, Ilana can be reached at (571) 270-7537.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice 

/Michael J Sittner/
Primary Examiner, Art Unit 3622





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification [039]: “…In some examples, the target principles are conditions deemed “optimal” by the target principle generator 206…”
        2 Specification at [0068], points to Fig. 4 #406 as examples of “in-market data”.
        3 Specification [0040]: “…internal price gaps (e.g. price gap between different sizes of a product within the same brand)… external price gaps (e.g., price gap between different brands of the product)…”